


Exhibit 10.9

 

July 1, 2009

 

Mr. David L. Hauser

Chairman and Chief Executive Officer

FairPoint Communications, Inc.

521 East Morehead Street, Suite 500

Charlotte, NC  28202

 

Re:  Registration Rights

 

Dear David:

 

This letter confirms the agreement by FairPoint Communications, Inc.
(“FairPoint”) to provide you registration rights with respect to the shares of
FairPoint common stock issued or issuable to you under the equity incentive
compensation awards granted to you in connection with your employment as
Chairman and Chief Executive Officer of FairPoint.

 

Concurrently with the date of this letter, FairPoint has granted to you
(i) options to purchase 1,600,000 shares of FairPoint common stock, (ii) 523,810
restricted shares of FairPoint common stock (the “Initial Restricted Shares”)
and (iii) performance units for two performance periods ending on December 31,
2010 and December 31, 2011, respectively, which will be paid, to the extent
earned, in shares of FairPoint common stock.  In addition, FairPoint has agreed
to grant additional restricted shares of FairPoint common stock to you as
follows:  (i) $1,750,000 on July 1, 2010 and (ii) $1,750,000 on July 1, 2011
valued based on the average closing prices of FairPoint’s common stock during
the thirty calendar days immediately preceding each grant date.  All of the
shares of FairPoint common stock issued or issuable to you under the foregoing
awards, together with any securities issued or issuable directly or indirectly
with respect to such stock by way of dividend or split, upon the completion of a
restructuring of FairPoint’s indebtedness or in connection with a combination of
securities, recapitalization, merger, consolidation, or other reorganization,
including a recapitalization or exchange are referred to in this letter as the
“Registrable Securities.”

 

At any time, and from time to time, you may request registration under the
Securities Act of 1933, as amended, on Form S-8 of all or any portion of the
Registrable Securities that (i) would be issued to you upon an exercise of
vested and exercisable stock options or (ii) are to be issued to you pursuant to
the terms of the Employment Agreement dated June 11, 2009.  Upon your request,
such Form S-8 registration statement shall also register your resale of the
Initial Restricted Shares and shall include a re-offer prospectus for that
purpose.

 

Whenever you  have requested that any Registrable Securities be registered
pursuant to this letter, FairPoint will use its reasonable best efforts to
effect the registration of such Registrable Securities, and pursuant thereto
FairPoint will as expeditiously as possible:

 

(a)           prepare and within sixty (60) days file with the Securities and
Exchange Commission a registration statement on Form S-8 with respect to such
Registrable Securities;

 

--------------------------------------------------------------------------------


 

(b)           use its reasonable best efforts to register or qualify the resale
of such Registrable Securities under such other securities or blue sky laws of
such jurisdictions as you reasonably request;

 

(c)           cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by FairPoint are then
listed; and

 

(d)           otherwise use its reasonable best efforts to comply with all
rules and regulations of the Securities and Exchange Commission and other
governmental and regulatory authorities applicable to the registration of such
Registrable Securities.

 

FairPoint will use its reasonable best efforts to file with the Securities and
Exchange Commission in a timely manner all reports and other materials required
of FairPoint under the Securities Exchange Act of 1934, as amended, to remain
eligible to use Form S-8 for registration of the Registrable Securities.

 

All expenses incident to FairPoint’s compliance with this letter agreement,
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, printing expenses,
filing expenses, and fees and disbursements of FairPoint’s counsel and
independent registered public accountants will be borne by FairPoint.

 

Please indicate your acceptance of the terms of this letter by signing the
enclosed copy and returning it to me.

 

Very truly yours,

 

 

 

FairPoint Communications, Inc.

 

 

 

 

 

/s/ Shirley J. Linn

 

 

 

 

 

Shirley J. Linn

 

Executive Vice President and General Counsel

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

/s/ David L. Hauser

 

David L. Hauser

 

 

 

7/1/2009

 

Date

 

 

2

--------------------------------------------------------------------------------
